DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/509,427 filed on 07/11/2019 presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 07/11/2019 and 01/15/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 11-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Karzig et al. (NPL: Karzig_2017.pdf; pages 1-32; “Scalable design for quasiparticle-poisoninig-protected topological quantum computation with Majorana zero modes”; American Physical Society, Published 21 June 2017) (hereinafter Karzig) in view of Cherkasova et al. (US 2012/0198466 A1) (hereinafter Cherkasova).

As per claim 1, Karzig discloses A computing system comprising: a processor configured to: identify a plurality of measurement sequences that implement a logic gate, each measurement sequence including a plurality of measurements of a quantum state of a topological quantum computing device (e.g. Karzig: [page 3, col. 2] performing a sequence of parity measurements of iγ3γ4, iγ1γ3, iγ2γ3, and then iγ3γ4.  [page 10, A. Hexon architecture; 1. Quantum information basics, (31)] sequences of topological charge measurements can generate the braiding transformations on the qubit states encoded in the MZMs.  [page 14; B. Tetron architectures, 1. Quantum information basic] the Clifford gates are generated either by joint parity measurements on a pair of tetron qubits or by “Pauli frame changes”. In the following section, we show how to perform the desired gates using a limited set of measurements; in subsequent sections, we detail various designs, some of which will allow more variety in the possible measurement operations. The more limited set of operations will require a more complicated construction of the Clifford gates requiring additional resources and operations. [page 19, col. 2] discloses Magic state distillation, where all Clifford gates and measurements are possible on all qubits and all pairs of Qubits. Also see [page 15, col. 2]); resource cost of each measurement sequence of the plurality of measurement sequences (e.g. Karzig: [page 14; B. Tetron architectures; 1. Quantum information basic] measurement operations require resources.), wherein the topological quantum computing device is configured to implement the logic gate by applying the first measurement sequence to the quantum state (e.g. [page 3, col. 2, A. single-qubit operations] disclose implementing Clifford gate based on appropriate measurements.  [page 10, col. 1, IV. Clifford-Complete Majorana Architecture] discloses using projective measurements in combination with MZM-based qubits to implement the Clifford gates in a topological protected manner.  A gate can be implemented with the addition of a joint parity measurement of four MZMs from neighboring hexons, two MZMs from each hexon.  Also see [page 11, col. 2]).
determine a respective estimated total resource cost of each measurement sequence of the plurality of measurement sequences; and determine a first measurement sequence that has a lowest estimated total resource cost of the plurality of measurement sequences.
However, Cherkasova discloses determine a respective estimated total resource cost of each measurement sequence of the plurality of measurement sequences; and determine a first measurement sequence that has a lowest estimated total resource cost of the plurality of measurement sequences (e.g. Cherkasova: [0032] [0036] discloses allocating different amounts of resources to complete the job [i.e. measurement sequence] and generating performance model with multiple feasible solutions, where each of the multiple feasible solutions of allocations of resources satisfies the job.  A particular allocation of resources can be selected among these feasible solutions according to lowest resource cost.  Thus, resource cost is determined for each feasible solution and a particular feasible solution with the lowest resource cost is selected to perform the job.  The teaching of Cherkasova would allow Karzig to select a particular measurement sequence for gate implementation based on the lowest resource cost.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of determining a feasible solution that has the lowest resource cost among the plurality of feasible solutions as taught by Cherkasova into Karzig because it would allow Karzig to select a particular sequence of measurement that reduces resource cost associated with implementation of logic gate (See Cherkasova: [0036]).

As per claim 4, the combination of Karzig and Cherkasova discloses The computing system of claim 1 [See rejection to claim 1 above], wherein the processor is configured to determine a respective estimated total resource cost for each measurement sequence that implements the logic gate and is shorter than a predetermined length (e.g. Cherkasova: [0012] discloses performance goal associated with a job can be expected resource usage cost and to meet the SLO goal the resource cost must be less than or equal to expected resource usage cost.  [0036] discloses selecting a feasible solution which has the lowest cost to meet the expected resource usage cost specified in SLO, indicates that the resource cost for the selected feasible solution is less than the expected resource usage cost.). 

As per claim 5, the combination of Karzig and Cherkasova discloses The computing system of claim 1 [See rejection to claim 1 above], wherein the processor is configured to determine the first measurement sequence at least in part by modifying a topological encoding of a computational qubit and an ancillary qubit (e.g. Karzig: [page 3, col. 3, A. Single-qubit operations] The hexon can be understood as a standard encoding of a topological qubit in four MZMs combined with an ancillary pair of MZMs.  The presence of the ancillary pair of MZMs allows us to implement arbitrary braiding operations on the four MZMs of the topological qubit by appropriate measurements. Moreover, we can use measurements to change which MZMs encode the computational qubit, shuttling around the ancillary MZMs via anionic teleportation.  [page 10, col. 1, A. Hexon architectures] Six is the smallest number of MZMs that page 15, col. 2].). 

As per claim 6, the combination of Karzig and Cherkasova discloses The computing system of claim 1 [See rejection to claim 1 above], wherein the topological quantum computing device includes a plurality of Majorana zero modes (MZMs) (e.g. Karzig: [Title, Abstract] topological quantum computation with Majorana zero modes.  The scalable quantum computers composed of qubits encoded in aggregates of four or more Majorana zero modes.  [page 2, col. 2, II. Overview and design example] scalable Majorana-based quantum computing architectures.). 

As per claim 7, the combination of Karzig and Cherkasova discloses The computing system of claim 6 [See rejection to claim 6 above], wherein the topological quantum computing device includes at least one of a Majorana tetron including four MZMs, a Majorana hexon including six MZMs, or a Majorana cotton including eight MZMs (e.g. Karzig: [Title, Abstract] topological quantum computation with Majorana zero modes.  The scalable quantum computers composed of qubits encoded in aggregates of four or more Majorana zero modes.  [page 14, col. 1, B. Tetron architectures] the architecture of Tetons are topological qubits composed of four MZMs.  [page 10, col. 1, A. Hexon architectures] Hexon architecture includes six MZMs.). 

 the combination of Karzig and Cherkasova discloses The computing system of claim 6 [See rejection to claim 6 above], wherein the topological quantum computing device instantiates the plurality of MZMs in a one-sided architecture or a two-sided architecture (e.g. Karzig: [page 2, col. 2] describes using one-sided hexon as well as two-sided hexons and two-sided tetrons.  Also see [page 12, col. 1, 2. One-sided hexon] [page 12, col. 2, 3. Two-sided hexon] [page 17, col. 1, 3. Two-sided tetron].). 

As per claim 9, the combination of Karzig and Cherkasova discloses The computing system of claim 6 [See rejection to claim 6 above], wherein the processor is configured to identify the plurality of measurement sequences that implement the logic gate at least in part by identifying one or more measurement sequences that implement the logic gate multiplied by an overall Pauli operator (e.g. Karzig: [page 2, col. 2]  [page 15, col. 1, Fig. 12] discloses one and two-qubit measurements as indicated by the corresponding Pauli operators.  [page 17, col. 2] enables measurements of all single-qubit Pauli operators measurements.). 

As per claim 11, the combination of Karzig and Cherkasova discloses The computing system of claim 1 [See rejection to claim 1 above], wherein the topological quantum computing device is configured to implement the logic gate at least in part by performing a forced measurement of a projection operator (e.g. Karzig: [page 10, col. 2] discloses using a “forced-measurement” protocol to obtain the desired measurement outcome of a particular step of the measurement-only protocol.), wherein the forced measurement includes: performing a first measurement of a topological charge of the quantum state; determining whether a result of the first measurement is a predetermined target value;  when the result of the first measurement is not the predetermined target value: resetting the quantum state; and repeating the first measurement of the topological charge (e.g. Karzig: [page 10, col. 2] discloses using a “forced-measurement” protocol to obtain the desired measurement outcome of a particular step of the measurement-only protocol.  This is a repeat-until-success protocol involving alternating measurements between the pair of MZMs that is to become ancillary and the pair that was ancillary, until the desired outcome is achieved.  As such, the encoded computational state information is preserved and this allows us to think in terms of projectors, rather than projective measurements.). 

As per claim 12, the combination of Karzig and Cherkasova discloses The computing system of claim 11 [See rejection to claim 11 above], wherein resetting the quantum state includes repeating a second measurement that was performed prior to the first measurement in the measurement sequence (e.g. Karzig: [page 10, col. 2] discloses using a “forced-measurement” protocol to obtain the desired measurement outcome of a particular step of the measurement-only protocol.  This is a repeat-until-success protocol involving alternating measurements between the pair of MZMs that is to become ancillary and the pair that was ancillary, until the desired outcome is achieved.  It is understood that any steps of the measurement protocol may be repeated as desired, after resetting the quantum state.). 

As per claim 13, the combination of Karzig and Cherkasova discloses The computing system of claim 11 [See rejection to claim 11 above], wherein resetting the quantum state includes measuring a plurality of topological charges including a symmetric difference of: a first plurality of topological charges on which the first measurement was performed; and a second plurality of topological charges on which a second measurement was performed prior to the first measurement in the measurement sequence (e.g. Karzig: [page 5, col. 1] if the charge of the quantum dot(s) is different after the measurement than it was before the measurement, then QPP has occurred.  To correct this error, one could repeat the measurement until the final dot occupations are as desired.  [page 8, col. 2, Fig. 4] Energy as a function of dimensionless induced charges on the quantum dots for the system shown in Fig. 2.  These states may have symmetric energy or antisymmetric energy.  These states may have corresponding parity-independent energies.). 

As per claims 14 and 16, these are method claims having similar limitations as cited in system claims 1 and 6, respectively.  Thus, claims 14 and 16 are also rejected under the same rationale as cited in the rejection of rejected claims 1 and 6.

As per claim 17, this is a method claim having similar limitations as cited in system claims 7 and 8.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claims 7 and 8.



Claims 2, 3, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Karzig in view of Cherkasova and further in view of Feng et al. (US 2017/0017686 A1) (hereinafter Feng).

As per claim 2, the combination of Karzig and Cherkasova discloses The computing system of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein, for each measurement sequence of the plurality of measurement sequences, the processor is configured to determine the respective estimated total resource cost at least in part by: determining an estimated weighted resource cost of each measurement included in the measurement sequence; and determining the estimated total resource cost of the measurement sequence based on the plurality of estimated weighted resource costs. 
However, Feng discloses determining an estimated weighted resource cost of each measurement included in the measurement sequence; and determining the estimated total resource cost of the measurement sequence based on the plurality of estimated weighted resource costs (e.g. Feng: [0027] discloses cost algorithms estimate the total cost (estimated resource usage) that executing query will take.  Access path optimizer program calculates an overall total cost for each of the access paths by multiplying calculated CPU cost and the I/O .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of determining an overall total cost for each of the access paths based on weighted resource costs as taught by Feng into Karzig and Cherkasova because it would allow calculating the total cost associated with each of the access paths based on weights associated with the particular resource (See Feng: [0027]).

As per claim 3, the combination of Karzig, Cherkasova and Feng discloses The computing system of claim 2 [See rejection to claim 2 above], wherein the estimated weighted resource cost of each measurement indicates an error rate of the measurement (e.g. Feng: [0009] disclose resource costs associated with the access paths changes as resource usage weight changes.  The present invention recalculates the costs of the access paths based on resource usage weight changes.). 

As per claim 15, this is a method claim having similar limitations as cited in system claims 2 and 3.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claims 2 and 3.



Claim 10 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Karzig in view of Cherkasova and further in view of Litinski et al. (NPL: Litinski_2018.pdf; pages 1-16; “Lattice Surgery with a Twist: Simplifying Clifford Gates of Surface Codes”; arXiv: 1709.02318v2 [qaunt-ph], Published 17 Apr 2018) (hereinafter Litinski).

As per claim 10, the combination of Karzig and Cherkasova discloses The computing system of claim 9 [See rejection to claim 9 above], but does not disclose wherein the processor is further configured to track a Pauli gate correction to the logic gate when the topological quantum computing device implements the logic gate.
However, Litinski discloses wherein the processor is further configured to track a Pauli gate correction to the logic gate when the topological quantum computing device implements the logic gate (e.g. Litinski: [page 3, col. 1, Figure 3] the measurement outcomes determine a Pauli correction. [page 4, col. 1] discloses measurement of the ancilla qubit completes the gate circuit.  The subsequent Pauli corrections are Clifford gates and can be handled by edge tracking.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of tracking Pauli gate correction as page 4, cols. 1-2] [page 10]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM. If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 11, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196